Citation Nr: 0903868	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-13 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychological disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of 
frostbite of the knees.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney At 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1989.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  
The claims file was subsequently transferred to the RO in 
Newark, New Jersey. 

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  As a procedural matter, the attorney-representative 
has twice requested a copy of the transcript.  To date, it 
does not appear that it has been provided.  As the veteran or 
representative is entitled to the transcript without cost, 
that should be provided.  38 C.F.R. § 20.714(b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must associate with 
the claims file any outstanding post-service VA treatment 
records, (2) the RO must complete further development with 
respect to the veteran's PTSD claim, and (3) VA examinations 
should be undertaken. 

First, the record reflects that there are outstanding post-
service VA treatment records. Specifically, at the veteran's 
June 2008 BVA hearing, he indicated that he had been treated 
at the Northampton VA Medical Center located in Leeds, 
Massachusetts, for his back and other conditions, beginning 
in 1990 through the current time. 

A review of the record reveals that the only VA outpatient 
treatment records associated with the veteran's claims file 
are dated from March 2004.  Based on his June 2008 testimony, 
there are potentially outstanding records pertinent to the 
claims.  As these records may be material to the claims, VA 
must undertake reasonable efforts to obtain them. 38 U.S.C.A. 
§ 5103A(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Further, VA's duty to assist includes the verification of 
claimed stressors, in circumstances where sufficient 
information has been provided by the veteran.  In this case, 
he claims to have witnessed certain stressful events during 
active duty, that caused his currently-diagnosed PTSD.  

Although he has identified several stressors, the Board finds 
that only two contain sufficient detail to warrant 
verification at this time, including (i) in February or March 
1984, while attached to the 54th Engineer Battalion, two 
members of his battalion, were run over and killed while 
sleeping in the field, on two separate nights, one by a small 
tank and another by a jeep, (ii) during the same training 
exercise (February or March 1984), while attached to the same 
battalion, the kitchen tent in which he worked as a cook 
caught fire, destroying all his gear, weapons, and protective 
masks; another specialist's coat caught on fire but the other 
specialist (Specialist Richard) was not burned.  

With respect to stressor (i), the RO completed further 
development, and verified that the veteran served with Co. 
C., of the 54th Engineer Battalion in Germany.  They further 
confirmed that there was no evidence of company or battalion 
training, or a fatal accident at Grefomwher in February 1984.  
However, the RO did not do any development with respect to 
the time period of March 1984.  This particular month was 
additionally suggested by the veteran, at his BVA hearing, as 
potentially being the time period that the incidents may have 
occurred.

As such, the Board finds that the U.S. Army and Joint 
Services Records Research Center (JSRRC) must be contacted 
for the purposes of obtaining the unit records for the 54th 
Engineer Battalion in Germany for the period of February to 
March 1984, to confirm whether any of the battalion members 
were run over and killed, while in the field, by either a 
small tank or jeep.  

The RO should not limit the search of the battalion records 
to any particular location, if possible, as the veteran 
testified that he was sent out on various training exercises 
to different field locations.  It appeared that he was unsure 
of the exact location of these incidents; however, he was 
certain that those killed were members of the 54th Engineer 
Battalion in Germany and that these deaths occurred between 
February and March 1984. 

The RO should also attempt to verify the veteran's other 
claimed stressor through all available sources, such as 
research of unit histories and contacting the JSRRC.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimants own 
personal involvement, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (independent evidence of the 
occurrence of a stressful event implies the veteran's 
personal exposure).  

If and only if the veteran's stressors are verified, he 
should then be provided a psychiatric examination to 
determine whether his PTSD diagnosis is linked to any of the 
verified stressors.

With respect to the remaining issues on appeal, the Board 
finds that a VA examination is also needed.  To that end, the 
Board has considered a May 2005 letter from the veteran's 
private treating psychiatrist indicating that the veteran had 
been his patient since October 2004, and had a long history 
of physical and mental disorders since 1984, including 
frostbite on his knees, low back pain, prolonged post-
traumatic stress, and major depression.

The private physician stated: "it is my medical opinion, 
based on objective clinical evidence, that [the veteran's] 
Army experience (w)as the cause of his physical and mental 
disorders." Although the physician opined that the veteran's 
claims were related to service, the opinion is not sufficient 
to grant service connection.  Specifically, the private 
physician did not discuss the basis for the opinion.   

The Board finds the private medical opinion is no more than 
an "indication" that the veteran's disorders may be 
associated with service however, there is insufficient 
competent evidence on file for the VA to make decisions on 
the claims.  To that end, the Board finds that VA 
examinations are required under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) to determine whether his frostbite of the 
knees, low back pain, or major depression are causally 
related to active service.
  
Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran's attorney-
representative a copy of the transcript 
and a copy of the consultative 
orthopedic examination dated in March 
2008, if those have not already been 
provided.

2. Obtain VA outpatient treatment 
records from the Northampton VA Medical 
Center in Leeds, Massachusetts, for the 
period from 1990- 2004, regarding all 
treatment. Any negative search result 
should be noted in the record. 

3. Contact the JSRRC located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 and 
request a search of the unit history for 
the 54th Engineer Battalion for the 
period of February to March 1984 to 
determine if the veteran's claimed 
stressors occurred.  

4.  Only in the event that one or more of 
the stressors is verified, schedule the 
veteran for a psychiatric examination in 
order to ascertain whether his PTSD is 
related to the stressor identified. 

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  As to the remaining issues, whether 
additional information is received or 
not, schedule the veteran for appropriate 
examination(s) to evaluate the 
relationship between his frostbite 
residuals of his knees, low back 
disorder, and psychiatric disorder and 
active duty service. The examiner(s) 
is/are asked to provide an opinion as to 
whether it is at least as likely than not 
(i.e., probability of 50 percent) that 
claims are causally related to service. 
Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file, including the private 
medical statement dated in May 2005 and 
any other statements received, must be 
reviewed in conjunction with such the 
examination(s), and the examiner(s) must 
indicate that such review occurred.  

6.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

